Mr. C1-11EE Justice Duncan delivered the opinion of the court: The county collector of Kankakee county applied to the county court of that county at its June term, 1924, for judgment against real estate for which taxes were delinquent. The Chicago and Eastern Illinois Railway Company filed objections to the road and bridge tax of the towns of Yéllowhead, Momence, Ganeer and St. Anne and of Spring Creek Drainage District special assessment, $313.50, and Spring Creek Drainage District special assessment for annual repair tax, $4.27. Its objections were sustained as to the road and bridge tax of the town of Yellowhead and as to the taxes or special assessments as to Spring Creek Drainage District and were overruled as to the road and bridge taxes as to the towns of Momence, Ganeer and St. Anne, and judgments were rendered against its property for the taxes of said towns for $531.01, $234.63 and $279.16, respectively. The railroad company has appealed from the judgments for the road and bridge taxes for the last three named towns, and the county collector has appealed from the judgments sustaining the objections as to all of the other taxes. The appeals will be considered together. The facts were stipulated, and it was also stipulated the objections were in proper form to raise the question herein presented and that the People made a prima facie case. The court properly gave judgment for the road and bridge taxes of the towns of Momence, St. Anne and Ganeer. The objection was as to the additional sixteen cents levy for road and bridge tax in those towns, which was levied after consent in writing had been given for the levying of the same by the boards of town auditors of said towns at a regular meeting held in each on the first Tuesday in September, 1923. The objection of the railroad company to these taxes is that legal consent could not be given by the board of town auditors in each of said towns at a meeting held on the date aforesaid, and that is the sole objection to these taxes. This court held, after a full consideration of that question, in the case of People v. Illinois Central Railroad Co. 314 Ill. 339, and also in the case of People v. Illinois Central Railroad Co. id. 373, that the amendment of the Township Organization law in 1923, providing for special meetings of the board of town auditors, does not affect the construction heretofore given section 56 of the Roads and Bridges act that consent to the levy of an additional town road and bridge tax may be obtained at the regular meeting of the board of town auditors on the first Tuesday in September, provided such consent is given prior to the levy of the tax. These cases are decisive of the question concerning said taxes. The court also properly sustained objections to the road and bridge tax of the town of Yellowhead. The supervisor, town clerk and one justice of' the peace of that town, purporting to act as the board of town auditors, met on August 29, 1923, and gave their consent in writing to the highway commissioner for the levy of sixteen cents additional tax for road and bridge purposes. The record of the town clerk does not show that said meeting was called by any person or that any notice of the meeting was given to any person, as required by the act authorizing special meetings. The board therefore acted without jurisdiction, and its act was void and conferred no authority for the levy of such additional tax. People v. Chicago and Eastern Illinois Railway Co. 314 Ill. 352. Spring Creek Drainage District attempted to levy a special assessment and an annual repair tax against the property of appellant for drainage purposes, as aforesaid. In the assessment roll the property of appellant was described as follows: “Amount apportioned and assessed against Chicago and Eastern Illinois Railroad Company, whose railroad tracks run through sections 2, 11 and 14 and across said drainage district, as its proportion of the costs and expenses to pay for the cost of removing the rock in the ditch and cleaning out the main ditch in said drainage district, for benefits which will accrue to said railroad company by reason of the said rock being removed in said main ditch and. cleaning of the same in said district, damages allowed deducted.” The acreage or further description of the property was not given. The court held said description insufficient to sustain the levy upon any property of the appellant. The property of a railroad company denominated “railroad track” should be so described that it may be located by a competent surveyor. This is a proceeding in rem and not in personam. Judgment for taxes is to be given against the property, and when such a judgment is given against railroad property that is so indefinite in its description that it cannot be located, and it is assessed by such a description, the court is without jurisdiction to render a tax judgment. People v. Chicago, Burlington and Quincy Railroad Co. 256 Ill. 353. The judgments and orders of the county court are affirmed. Judgment affirmed.